DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 2008/0171593) in view of Pumaman1 (League of Legends, hereinafter LoL forums) and Engadget (with reference to article https://www.engadget.com/2012-09-06-the-summoners-guidebook-breaking-down-the-skills-to-win-in-lea.html).
Re claims 1 and 5, Haga discloses a gaming system comprising:	at least one controller programmed to operate with each of a plurality of gaming 

	responsive to at least one of the players indicating to resume the play of the skill-based game within the designated period of time and at least one of the players not indicating to resume the play of the skill-based game within the designated period of time.	Pumaman1 discloses that for multiplayer online games, when starting a game it is desirable to provide for a designated period of time, enable each player to indicate a desire to start the skill-based game prior to the expiration of the designated period of time and responsive to each of the players indicating to start the game, start the game prior to the expiration of the designated period of time (first post discusses a skip countdown option to bypass waiting for the countdown to finish if all players agree they are ready to play and that if the vote is not unanimous, the timer would not be skipped and would start at the end of the countdown).	Engadget teaches that LoL is indeed a skill-based game with physical skill inputs, as the player needs to control their champion via mouse and keyboard (“The ability to control your champion and do the things you want him or her to do is referred to colloquially as "mechanics" in the RTS genre, while in other competitive disciplines it's 
Re claims 2 and 6, Haga discloses the gaming system of claim 1, wherein said determination of the outcome is based, at least in part, on the at least one quantifiable physical skill input of each of the plurality of players ([0057], win/lose of the game is determined by hand rankings and betting operations of the players which are input physically by players).
Re claims 3 and 7, Haga discloses the gaming system of claim 1, wherein any determined awards is at least one selected from the group consisting of: a quantity of monetary credits, a quantity of non-monetary credits, a quantity of promotional credits, 
Re claim 9, Haga discloses the method of claim 5, which is provided through a data network ([0050], Internet).
Re claim 10, Haga discloses the method of claim 9, wherein the data network is an internet ([0050], Internet).
Re claim 11, see the rejections to claims 1 and 5 above, mutatis mutandis regarding community skill-based games with pause/resume features.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haga in view of Pumaman1 and Engadget as applied to claims 1 and 5 above, and further in view of Froy, JR.; David Vincent et al. (US 2013/0273998 A1).
Re claims 4 and 8, Haga discloses the gaming system of claim 1, but does not explicitly disclose wherein responsive to each of the players not indicating to resume the play of the skill-based game within the designated period of time, the at least one controller is programmed to operate with each of the plurality of gaming machines to not resume the play of the skill-based game.	In related prior art, Foy discloses a networked gaming system whereby when a game is suspended, if it is not resumed within a designate period, the game session is terminated and not resumed ([0109] and [0110] and fig. 7). One of ordinary skill in the art would have recognized the advantages of waiting a designated period for resumption of a game and if no attempts to resume are made, terminating the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pumaman1 and Engadget as applied to claim 11 above, and further in view of Van De Sluis et al (US 7,277,947).
Re claim 13, the cited prior art is silent on resuming play based on detecting, via a sensor, a presence of the first player at one of the plurality of gaming machines. Van De Sluis teaches a gaming system wherein a terminal detects the presence of a person in its vicinity, and uses this presence information to resume activity on terminals such that a user can stop play at one terminal and resume it at a second terminal (col. 6:60 to 7:10).	It would have been obvious to implement the presence detection of Van De Sluis with gaming terminals in order to allow the gaming system to automatically resume gameplay when the terminal detects the presence of the player at its position, therefore removing the need for manual input by the players.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 12/22/2021, with respect to the rejection(s) of the claims in view of Summoner School have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Engadget. Applicant’s remarks that LoL is not a skill-based game with quantifiable physical skill inputs is unpersuasive. Since LoL is a PC game played via mouse and keyboard, the game requires physical skill in order to play, and this skill is measurable and quantifiable in even the most basic of senses, as the game will have either a winner or a loser, therefore the winning team have made higher skill inputs compared to the losing team. Engadget has further been cited to teach this.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715